Citation Nr: 1419502	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  08-22 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for hypothyroidism.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1967 to June 1970.  The Veteran's decorations for his active service include a Combat Infantryman Badge (CIB).  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in July 2013 and accepted such a hearing in lieu of an in-person hearing before a member of the Board.  A transcript of the hearing has been associated with the claims file.  The issue currently on appeal was before the Board in November 2013.  The issue was remanded for additional development and has been returned to the Board for further appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran served in the Republic of Vietnam and is presumed to have been exposed to herbicides.

2.  The evidence of record shows that the Veteran's hypothyroidism is not etiologically related to the Veteran's active service, to include herbicide exposure.



CONCLUSION OF LAW

The criteria for service connection for hypothyroidism have not been met, nor may service incurrence be presumed due to herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

The Board finds that VA's duty to notify the Veteran has been met.  The record reflects that prior to the initial adjudication of the Veteran's claims for service connection, the Veteran was mailed letters in August 2006 and October 2006 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The August 2006 and October 2006 letters also provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of his claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA's duty to assist the Veteran has also been met.  Service treatment records, and identified VA treatment records and private treatment records have been associated with the claims file.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence. 

VA examinations were provided in April 2008 and February 2014 in order to ascertain the nature and etiology of the Veteran's claimed disability.  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, as discussed below, the February 2014 VA examination report is adequate.  Thus, VA's duty to assist with respect to obtaining a VA opinion has been met.  See 38 C.F.R. § 3.159(c)(4) (2013).    

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Legal Criteria

The Veteran has asserted that he has hypothyroidism as a result of exposure to Agent Orange during his service in Vietnam, or as a result of his service-connected PTSD.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(6)(iii). 

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service connected even though there is no record of such disease during service.  38 U.S.C.A. §§ 1113, 1116; 38 C.F.R. §§ 3.307(d),(e); 3.309(e).  The diseases that are related to herbicide exposure include chloracne, type II diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  38 C.F.R. § 3.309(e).  

Similarly, if a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board notes that endocrinopathies are listed as chronic disease under 38 C.F.R. § 3.309(a).  Hypothyroidism is an endocrinopathy; therefore the claimed disability may be subject to service connection based on continuity of symptomatology.  

Moreover, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as hypothyroidism, may be presumed to have been incurred in service if manifest to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Notwithstanding the foregoing law and regulations pertaining to presumptive service connection, a Veteran is not precluded from establishing service connection for diseases not subject to presumptive service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 2004).

Service connection may alternatively be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  See 38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See 39 C.F.R. § 3.310(b); Allen v. Brown, 8 Vet. App. 374 (1995).  

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 1507 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

A review of the service treatment records shows no treatment for hypothyroidism.  In January 1970, the Veteran was afforded a separation examination.  After a physical examination, the Veteran was evaluated as clinically normal.

In a June 2007 statement, the Veteran reported that he was first diagnosed with hypothyroidism in the 1990s, and that he had been treated for elevated cholesterol, a symptom of hypothyroidism, as early as the 1980s.  

A review of post-service VA treatment records shows treatment for hypothyroidism from 2006 to 2013.  There is no evidence of treatment for hypothyroidism before 2006.

A review of the private medical treatment records shows that the Veteran has been treated for hypothyroidism as early as 2001.  In September 1999, January 2000, May 2000, June 2000 and October 2000 the Veteran had abnormal thyroid stimulating hormone (TSH) results.  However, there was no notation of an actual diagnosis of hypothyroidism.  In January 2000 the Veteran reported that he was diagnosed with hypothyroidism 15 to 20 years prior.  However, the examiner noted that his TSH was merely elevated and there may have been a prior miscommunication with the Veteran.  In February 2001 and June 2001, the private examiner noted that the Veteran's TSH was "borderline" and a notation of hypothyroidism was made.  In May 2002, the private examiner confirmed the diagnosis of hypothyroidism.

In January 2008, the Veteran submitted a medical opinion from his private examiner.  Dr. J.C. noted that the Veteran has hypothyroidism and a history of exposure to Agent Orange.  Dr. J.C. stated that this "certainly raises the possibility that Agent Orange may be responsible in part for his thyroid disease.  This definitely warrants further investigation."  Dr. J.C. also noted that Agent Orange may also have an effect on the Veteran's cholesterol as hypothyroidism is associated with abnormalities in cholesterol metabolism.  

In April 2008, the Veteran was afforded an Agent Orange examination.  As noted in the November 2013 Board Remand, the April 2008 examination was inadequate. The examiner noted that the Veteran's hypothyroidism was not on the list of those diseases presumptively related to Agent Orange exposure.  However, the examiner did not opine as to whether the Veteran's disability was directly related to Agent Orange exposure.  Further, the examiner did not opine as to whether hypothyroidism, which is considered a chronic disease under 38 C.F.R. § 3.309(a), had manifested itself to a compensable degree within 1 year of service, or whether there was continuity of symptomatology that would warrant a grant of service connection.

In January 2009, the Veteran submitted a buddy statement that supported the Veteran's assertions that he had been exposed to Agent Orange while serving in Vietnam.  The statement noted that the Veteran was a part of a unit that lived in the jungle, drank and bathed in the streams, and occasionally went through areas where foliage had been destroyed by Agent Orange.

In May 2010, the Veteran submitted, along with his substantive appeal, Internet articles to support his contention claim for service connection for hypothyroidism.  An article by Third World Traveler described in generalities the dangers of exposure to Agent Orange and other dioxins.  An article by the Mayo Clinic discussed a link between posttraumatic stress disorder (PTSD), for which the Veteran is service-connected, and some autoimmune diseases such as thyroid disease. 

In February 2014, the Veteran was afforded another VA examination.  The examiner reviewed the claims file and the Internet articles submitted by the Veteran.  The examiner noted that the Veteran reported that he was first diagnosed with hypothyroidism in the early 1990s.  After a physical examination, the examiner opined that it was less likely as not that the Veteran's currently diagnosed hypothyroidism is directly related to his active service, to include exposure to Agent Orange, and that it was less likely as not that the Veteran's diagnosed hypothyroidism was manifest to a compensable degree within one year of separation from service.  The examiner's rationale was as follows:

The medical evidence of record does not support a diagnosis of
hypothyroidism, or signs to suggest an undiagnosed condition of hypothyroidismuntil more than two decades AFTER separation from military service. Although the veteran reports he was told he had elevated triglycerides in the 1980's there was no evidence to support a concurrent diagnosis of hypothyroidism at that time. The medical evidence of record shows that treatment of his hypothyroidism condition did not significantly alter the concurrent hypertriglyceridemia. This evidence supports that the lipid condition was a separate condition and not a significant sign of undiagnosed hypothyroidism. Although the medical literature does suggest that there are some autoimmune conditions associated with Agent Orange exposure, hypothyroidism is NOT included in those conditions. The medical literature does NOT support that HYPOTHYROIDISM
is caused by or proximately related to Agent Orange exposure.
The medical literature does not support a causal or proximate relationship between PTSD and hypothyroidism.

In order to grant service connection on a presumptive basis for exposure to Agent Orange, the Veteran must have a disease listed under 38 C.F.R. § 3.309(e).  Hypothyroidism is not listed under 38 C.F.R. § 3.309(e).  Accordingly, the Board finds that service connection is not warranted on a presumptive basis for exposure to Agent Orange.  

The Board also finds that service connection on a presumptive basis for a chronic disease is not warranted.  The Board acknowledges that hypothyroidism is an endocrinopathy, which is considered to be a chronic disease under 38 C.F.R. § 3.309(a).  In order to grant service connection on a presumptive basis for a chronic disease, the disease must have been manifest to a compensable degree within one year of service.  Alternatively, under the continuity of symptomatology, continuous reports of symptoms of hypothyroidism since service would suffice.  The February 2014 VA examiner noted that there was no medical evidence to support a diagnosis of hypothyroidism until more than two decades after separation from military service.  Further, the Veteran does not allege that he was diagnosed with hypothyroidism until the 1990s.  Accordingly, the Board finds that service connection on a presumptive basis for a chronic disease is not warranted.

Notwithstanding the foregoing law and regulations pertaining to presumptive service connection, a Veteran is not precluded from establishing service connection for diseases not subject to presumptive service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The Board will proceed with a decision on the claim for service connection on a direct basis.

The Board finds that there is no evidence of record suggesting that the Veteran's hypothyroidism is directly related to his active duty service.  The Veteran was not treated for hypothyroidism in service and there is no medical nexus evidence linking the Veteran's hypothyroidism to service.

The Veteran's DD-214 shows that he served in the Republic of Vietnam from September 1968 to August 1969.  Thus, the Board presumes that the Veteran was exposed during service to an herbicide agent.  38 C.F.R. § 3.307(a)(6).  In order to grant service connection on a direct basis, the Veteran must establish a medical nexus between his exposure to Agent Orange and his diagnosis of hypothyroidism.  The Veteran submitted a private medical opinion that stated that the issue "warrants further investigation."  The Veteran also submitted an Internet article that he asserted provides a link between Agent Orange exposure and hypothyroidism.  A medical article or treatise can provide important support when combined with an opinion of a medical professional if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); Wallin v. West, 11 Vet. App. 509 (1998); Sacks v. West, 11 Vet. App. 314 (1998).  The Board notes that the article discusses exposure to Agent Orange in broad terms and notes that Veterans exposed to Agent Orange "began to complain" or "thyroid disorders."  The February 2014 VA examiner also notes that the article does not provide a medical link between Agent Orange exposure and hypothyroidism.  

In written statements of record as well as during the July 2013 hearing, the Veteran asserted that exposure to Agent Orange during active service caused him to develop hypothyroidism.  

The Board must analyze the competency and credibility of the evidence of record.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  In this case, the Veteran is not competent to provide testimony regarding the etiology of the his hypothyroidism.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  While the Veteran might sincerely believe that his hypothyroidism was caused by exposure to Agent Orange, the issue of whether his disability was caused by exposure to Agent Orange falls outside the realm of common knowledge of a lay person.  Id.; Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Thus, there is no evidence of a nexus between the Veteran's diagnosed hypothyroidism and his active duty service.  Accordingly, service connection on a direct basis is not warranted.

Finally, the Board must address service connection on a secondary basis.  The Veteran alleged in his substantive appeal that his hypothyroidism may have been caused by his service-connected PTSD.  The Board notes that there is no persuasive evidence of a nexus between the Veteran's service-connected PTSD and his hypothyroidism.  The Veteran submitted an Internet article in support of his claim.  The article discusses a possible link between PTSD and some autoimmune diseases such as thyroid disease.  As noted above, the Internet article is general in nature, does not specifically relate to the facts and circumstances surrounding this particular case, and is not accompanied by the opinion of any medical expert.  Without additional information, the Board finds that the Internet article does not provide a persuasive link between the Veteran's diagnosed hypothyroidism and PTSD.  Further, the February 2014 VA examiner noted that while there may be a possible relationship between thyroid conditions and PTSD, other studies show no significant different "between TSH levels in patients with PTSD and healthy controls."  The examiner also notes that medical literature "does not support a causal or proximate relationship between PTSD and hypothyroidism."  Accordingly, the Board finds that service connection for hypothyroidism on a secondary basis is not warranted.  

In sum, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for hypothyroidism is not warranted.  38 U.S.C.A. § 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   


ORDER

Entitlement to service connection for hypothyroidism is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


